
	
		I
		111th CONGRESS
		2d Session
		H. R. 5747
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Rush (for
			 himself, Mrs. Christensen,
			 Mr. Payne,
			 Ms. Kilpatrick of Michigan,
			 Mr. Lewis of Georgia,
			 Ms. Moore of Wisconsin,
			 Mr. Johnson of Georgia,
			 Mr. Larson of Connecticut, and
			 Mr. Davis of Illinois) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To authorize a program to provide grants to nonprofit
		  organizations that carry out child-parent visitation programs for children with
		  incarcerated parents.
	
	
		1.Short titleThis Act may be cited as the
			 Families Beyond Bars Act of
			 2010.
		2.FindingsCongress finds as follows:
			(1)The Bureau of Justice Statistics estimates
			 that 1,500,000 children in the United States have at least one incarcerated
			 parent, and an estimated 10,000,000 more individuals have at least one parent
			 who was incarcerated at some point during the individual’s childhood.
			(2)In 2006, the
			 Bureau of Justice Statistics estimated that 75 percent of incarcerated women
			 were mothers, two-thirds of whom were mothers of children under the age of 18,
			 and an estimated 32 percent of incarcerated men were fathers of children under
			 the age of 18.
			(3)The trauma
			 associated with having an incarcerated parent has been well-documented, and
			 includes depression, aggression, low self-esteem, poor academic performance,
			 truancy, attention deficit disorders, substance abuse, teen pregnancy, and
			 symptoms of post-traumatic stress disorder.
			(4)The Bureau of
			 Justice Statistics estimates that children with imprisoned parents may be
			 almost 6 times more likely than their peers to be incarcerated.
			(5)Increased
			 visitation between incarcerated parents and their children can reduce the
			 anxiety and sense of loss children of incarcerated parents experience. This
			 beneficial, low-cost activity may also contribute to a reduction in future
			 crime committed by, and incarceration of, children of incarcerated
			 parents.
			(6)Participation in a
			 comprehensive visitation program allows children of incarcerated parents to
			 build relationships with caring adults and experience opportunities for
			 meaningful involvement and membership, helping to reduce the negative effects
			 of parent-child separation.
			(7)The incarceration
			 of women who are mothers introduces significant changes to the family
			 structure, income level, living arrangements, and emotional support systems of
			 their children. The incarceration of mothers is often more disruptive than the
			 incarceration of fathers, because an estimated two-thirds of mothers who are
			 incarcerated serve as the primary caregiver for at least one child before
			 arrest.
			(8)Incarceration can present an opportunity to
			 enhance parenting skills, encourage children to resist peer pressure, and
			 foster high parental expectations for their children’s school work.
			3.Beyond Bars grant
			 program
			(a)Grant program
			 established
				(1)Grants
			 authorizedThe Attorney
			 General is authorized to award grants to qualified organizations to carry out,
			 directly or through subgrants to other entities, child-parent visitation
			 programs that foster and develop familial ties between eligible children and
			 their incarcerated parents.
				(2)Grant period;
			 renewabilityA grant awarded under this section shall be for not
			 less than a 3-year period and not more than a 5-year period, and may be
			 renewed.
				(b)Grant
			 usesGrants awarded under
			 this section may be used by a qualified organization to—
				(1)organize and lead
			 group meetings, in accordance with
			 subsection (c);
				(2)provide counseling
			 to eligible children, and to their incarcerated parents;
				(3)select one or more
			 qualified program facilitators to—
					(A)organize and lead
			 group meetings, in accordance with
			 subsection (c); and
					(B)provide counseling
			 to eligible children, and to their incarcerated parents;
					(4)provide to one or more such qualified
			 program facilitators a monthly stipend in accordance with
			 subsection (d);
				(5)provide
			 transportation for eligible children to attend such group meetings, and provide
			 volunteer support to assist in such transportation;
				(6)provide security
			 for eligible children during such group meetings, and comply with applicable
			 security procedures required by the facility at which the eligible children’s
			 parents are incarcerated;
				(7)provide enrichment activities for
			 incarcerated parents of eligible children during incarceration and pre-release,
			 including parenting classes and transition programs;
				(8)provide
			 connections to and coordination with community and social services and other
			 support to eligible children, incarcerated parents, and individuals who serve
			 as guardians of eligible children while the eligible children’s parents are
			 incarcerated;
				(9)obtain program
			 materials and other supplies necessary to carry out other grant activities
			 required or permitted under this subsection;
				(10)conduct periodic evaluations of the
			 activities carried out with a grant under this section, including volunteer
			 recruitment, parental support and development, measurement of children’s
			 opportunities to build meaningful relationships with caring adults, and
			 measurement of children’s opportunities for meaningful involvement and
			 membership;
				(11)develop best
			 practices regarding child-parent visitation programs for eligible children and
			 their incarcerated parents, based on the evaluations conducted under
			 paragraph (10);
				(12)provide
			 age-appropriate enrichment activities for children, including activities
			 related to basic life skills, hygiene, healthy and drug-free habits, social
			 skills, and building self-esteem and confidence;
				(13)coordinate the logistics of the
			 child-parent visitation program with the correctional facility at which the
			 eligible children’s parents are incarcerated;
				(14)supervise adult volunteers who are
			 assisting with the child-parent visitation program, whether such volunteers are
			 working as individuals or as part of a team; and
				(15)conduct outreach
			 activities to recruit eligible children.
				(c)Group
			 meetingsThe group meetings organized and led by a qualified
			 organization with a grant under this section shall be supervised and
			 facilitated by a qualified program facilitator in accordance with the
			 provisions of this section, and—
				(1)may include meetings for parents that
			 provide an opportunity for incarcerated parents of eligible children to obtain
			 and improve parenting skills to ensure strong family foundations upon release,
			 which may include evidence-based programs and emerging best practices;
			 and
				(2)shall include the
			 following:
					(A)Child-parent
			 meetingsAt least one day
			 each month, a meeting that provides an opportunity for eligible children to
			 visit their incarcerated parents in the prison facility in which their parents
			 are incarcerated, and to take part in child-parent activities based on
			 evidence-based programs and emerging best practices that foster and develop
			 familial ties. Such meeting shall provide a supportive environment for
			 child-parent interaction, and may include arts and crafts, games, community
			 service projects, and informal group mentoring sessions; and
					(B)Meetings for
			 childrenAt least one day
			 each month, on a day other than the day described in
			 subparagraph (A), a meeting in a
			 location other than a prison facility that provides an opportunity for eligible
			 children to build interpersonal problem-solving skills, character,
			 self-confidence, and self-esteem by—
						(i)taking part
			 in—
							(I)activities based
			 on evidence-based programs and emerging best practices;
							(II)community service
			 projects; and
							(III)recreational
			 activities; and
							(ii)holding planning
			 meetings.
						(d)Stipend for
			 qualified program facilitatorsNot more than 45 percent of the
			 grant funds provided to a qualified organization under this section may be used
			 to provide a monthly stipend to qualified program facilitators. To be eligible
			 to receive such a stipend, a qualified program facilitator shall enter into an
			 agreement with a qualified organization to facilitate and supervise group
			 meetings in accordance with the provisions of this section for not less than a
			 one-year period, in exchange for such stipend. Such agreement may be renewable,
			 at the discretion of the qualified organization, for additional one-year
			 periods.
			(e)Applications;
			 Priority
				(1)ApplicationsA
			 qualified organization interested in receiving a grant under this section shall
			 submit an application to the Attorney General at such time, in such manner, and
			 containing such information as the Attorney General may require. Such
			 application shall include an assurance by the qualified organization that the
			 organization will provide the non-Federal share of the costs of the activities
			 funded by a grant under this section in accordance with
			 subsection (f).
				(2)PriorityIn awarding grants under this section, the
			 Attorney General may give priority as follows:
					(A)First, to qualified organizations that,
			 before and on the date of enactment of this Act, are carrying out a
			 child-parent visitation program for eligible children.
					(B)Second, to
			 qualified organizations that have a track record of providing research-based,
			 evaluated, and effective leadership development programming.
					(C)Third, to qualified organizations based on
			 the quality of the organization’s plan for measuring and assessing success of
			 the program to be carried out with such a grant; and
					(D)Fourth, to qualified organizations based on
			 the likelihood that the objectives of the program will be achieved by the
			 organization.
					(f)Non-Federal
			 shareA qualified
			 organization receiving a grant under this section shall provide a percentage of
			 the costs described in
			 subsection (e)(1) from non-Federal
			 sources, which may be contributed in cash or in-kind, and which may be provided
			 from State or local public sources, or through donations from private entities.
			 Such percentage of the costs shall be equal to—
				(1)in the case of a
			 qualified organization that was established before the date of the enactment of
			 this Act—
					(A)2.5 percent for
			 the first year of such grant;
					(B)5 percent for the second year of such
			 grant;
					(C)10 percent for the third year of such
			 grant;
					(D)10 percent for the fourth year of such
			 grant; and
					(E)10 percent for the fifth year of such
			 grant; and
					(2)in the case of a qualified organization
			 that was established on or after the date of the enactment of this Act—
					(A)5 percent for the
			 first year of such grant;
					(B)10 percent for the second year of such
			 grant;
					(C)15 percent for the third year of such
			 grant;
					(D)15 percent for the fourth year of such
			 grant; and
					(E)15 percent for the fifth year of such
			 grant.
					(g)Regulations;
			 Reports
				(1)RegulationsThe Attorney General is authorized to issue
			 such regulations as may be necessary to carry out this section.
				(2)Reports by
			 organizationsEach qualified
			 organization receiving a grant under this section shall submit to the Attorney
			 General an annual report relating to the activities carried out with a grant
			 under this section. Each such report shall include—
					(A)the evaluations
			 conducted under
			 section 3(b)(10), and the best practices
			 developed, if any, under
			 section 3(b)(11);
					(B)demographic information about the eligible
			 children served by the qualified organization;
					(C)demographic
			 information about any eligible children who applied to participate in the
			 activities carried out with a grant under this section by the qualified
			 organization, but who were not accepted for participation; and
					(D)an evaluation of the effect of leadership
			 development programming on the social and emotional learning of the eligible
			 children served by the qualified organization.
					(3)Reports by the
			 Attorney GeneralNot later than one year after the date of the
			 enactment of this Act, and annually thereafter, the Attorney General shall
			 submit to Congress a report summarizing the annual reports submitted to the
			 Attorney General under
			 paragraph (2).
				4.DefinitionsFor the purposes of this Act:
			(1)Qualified
			 organizationThe term
			 qualified organization means an entity that carries out
			 child-parent visitation programs that foster and develop familial ties between
			 eligible children and their incarcerated parents, and that is—
				(A)a national nonprofit organization with the
			 capacity (as determined by the Attorney General) to carry out such visitation
			 programs in each of the several States;
				(B)a nonprofit
			 community-based or faith-based organization; or
				(C)a partnership of
			 two or more organizations or entities described in subparagraphs (A) or
			 (B).
				(2)Eligible
			 childrenThe term eligible children means
			 individuals who—
				(A)are not younger
			 than age 5 and are not older than age 18; and
				(B)have at least one
			 parent who—
					(i)is
			 incarcerated in a Federal or State prison;
					(ii)during the 3-month period preceding
			 participation in the activities carried out by a qualified organization under
			 section 3, has displayed exemplary compliance
			 with the disciplinary regulations of the prison, and during such participation,
			 continues to display exemplary compliance with such disciplinary regulations;
			 and
					(iii)has never been
			 convicted of or pled guilty to any offense involving child abuse or any sex
			 offense against a minor.
					(3)PrisonThe term prison means any
			 correctional, detention, penal, pre-release, or other confinement facility that
			 is administered by the Federal Government or a State, or by a private
			 organization on behalf of the Federal Government or a State.
			(4)Qualified
			 program facilitatorThe term qualified program
			 facilitator means an individual who—
				(A)is licensed as a clinical psychologist,
			 psychiatrist, or mental health professional, or is working under the direct
			 supervision of such a licensed individual;
				(B)is licensed as a social worker or working
			 under the direct supervision of a licensed social worker;
				(C)is a licensed or certified counselor of
			 mental health, including an individual, school, or family counselor or
			 therapist;
				(D)is an otherwise licensed or certified
			 mental health professional qualified to provide services to children and
			 adolescents;
				(E)has 5 or more
			 years of experience working with children in a counseling capacity; or
				(F)has undergone a
			 criminal background check, and has completed an orientation and all in-service
			 training that is provided by a grantee for facilitators of a child-parent
			 visitation program for eligible children.
				(5)StateThe term State means each of
			 the several States of the United States, the District of Columbia, and any
			 commonwealth, possession, or territory of the United States.
			(6)Leadership
			 development programmingThe
			 term leadership development programming means programs that help
			 children and adults acquire the knowledge, attitudes, and skills associated
			 with the core areas of social and emotional competency, including—
				(A)self-awareness and
			 self-management to achieve school and life success, such as identifying and
			 recognizing strengths, needs, emotions, values and self-efficacy, impulse
			 control and stress management, self-motivation and discipline, and goal setting
			 and organizational skills;
				(B)social awareness
			 and interpersonal skills to establish and maintain positive relationships, such
			 as self-esteem and respect for others, communication, working cooperatively,
			 negotiation, conflict management, and help-seeking; and
				(C)decisionmaking
			 skills and responsible behaviors in personal, academic and community contexts,
			 such as situational analysis, problem solving, reflection, and personal,
			 social, and ethical responsibility.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $5,000,000 for fiscal year
			 2011, and such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
		
